DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/6/2019, amended claims 3 and 5-7 are acknowledged. Claims 1-8 remain pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit” in claim 1, “estimating unit” in claim 1, “mechanism for correcting a fluctuation” in claim 6, “adjustment mechanism” in claim 6, and “output unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “mechanism for correcting a fluctuation” and “adjustment mechanism” in claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear what structure, if any, described in the specification as originally filed corresponds to the claimed “mechanism for correcting a fluctuation” or “adjustment mechanism” as set forth in claim 5. [0011] of the specification as originally filed describes the “mechanism for correcting a fluctuation” and “adjustment mechanism” using language identical to that of the claims without further elaborating any structures capable of performing the claimed function. Similarly, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 8 recite estimating a lactate working threshold value on the basis of acquired gait information, which, under the broadest reasonable interpretation, amounts to a mental process that can be performed in the human mind or by pen and paper. This judicial exception is not integrated into a practical application because the additional elements recited in the claim do not impose a meaningful limit on the judicial exception, such as applying the judicial exception to achieve a particular improvement in the technical field, applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed “acquiring 
	Regarding dependent claims 2-3 and 5, the limitations of these dependent claims merely add details to the data gathering step but do not contain any further “additional elements”. The additional details are still recited at a high level of generality and/or in a well-understood, routine, and conventional way, such that they do not amount to significantly more than the extended abstract idea.
	Regarding dependent claim 4, the limitations of these dependent claim(s) merely add details to the algorithm which forms the abstract idea, but does not contain any further “additional elements”.  Thus, the dependent claim(s) are not significantly more than the extended abstract idea.
	Dependent claim 6 recites the additional elements “at least one of a mechanism for correcting a fluctuation in sensitivity of the sensor and an adjustment mechanism for a measuring range of a pressure”. However, this additional element is not sufficient to make the claim as a whole amount to significantly more than the abstract idea because, as best understood in view of the 112 rejection above, these elements and/or steps are merely generic computer components performing generic computer functions which are well-understood, routine, and conventional in the art; as such, they do not meaningfully limit the claim to be more than just the abstract idea.
	Dependent claim 7 recites the additional element “an output unit configured to feed back a result indicating an interrelationship between the lactate working threshold 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martikka et al. (US Publication No. 2016/0143579 A1).

	Regarding claim 1, Martikka et al. discloses a lactate working threshold-estimating device, comprising: 
an acquiring unit configured to acquire information on a gait of a person whose lactate working threshold value is to be estimated from a sensor installed on the person (see Figure 3 and [0027]-[0028], [0042], [0076], and [0084]); and 

Regarding claim 3, Martikka et al. discloses the estimating unit estimates the lactate working threshold value on the basis of the information including at least one characteristic amount among a stride (see [0028] and [0084]), a pitch (see [0037], [0058], and [0084]), a foot/ground contact time, a plantar pressure distribution, a difference between right and left gaits in a plantar pressure, and dispersion for each step during walking movement or during running movement.
Regarding claim 4, Martikka et al. discloses the estimating unit estimates the lactate working threshold value on the basis of a change point of an amount of increase/decrease of the stride or the pitch in accordance with a change in exercise intensity (see Figure 5 and [0010], [0020], [0060], and [0062]-[0063]).
Regarding claim 6, Martikka et al. discloses at least one of a mechanism for correcting a fluctuation in sensitivity of the sensor and an adjustment mechanism for a measuring range of a pressure (see [0071]).
Regarding claim 7, Martikka et al. discloses an output unit configured to feed back a result indicating an interrelationship between the lactate working threshold value and a current or previous exercise intensity to at least the person (see Figure 5 and [0010], [0031], and [0083]).
Regarding claim 8, Martikka et al. discloses a lactate working threshold-estimating method, comprising: 

estimating the lactate working threshold value (“anaerobic threshold”) of the person on the basis of the acquired information (see Figure 5 and [0010], [0020], [0060], and [0062]-[0063]).
   
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US Publication No. 2017/0188894 A1).

Regarding claim 1, Chang et al. discloses a lactate working threshold-estimating device, comprising: 
an acquiring unit configured to acquire information on a gait of a person whose lactate working threshold value is to be estimated from a sensor (110) installed on the person (see [0022], [0031]-[0032], [0055], and [0062]); and 
an estimating unit (120) configured to estimate the lactate working threshold value (“fatigue state related to lactate turn point”) of the person on the basis of the acquired information (see [0022]-[0024], [0085], [0113], and [0124]).
Regarding claim 2, Chang et al. discloses the estimating unit estimates the lactate working threshold value on the basis of the information including at least one of a plantar pressure and a floor reaction force during walking movement or during running movement (see [0055] and [0062]).

Regarding claim 4, Chang et al. discloses the estimating unit estimates the lactate working threshold value on the basis of a change point of an amount of increase/decrease of the stride or the pitch in accordance with a change in exercise intensity (see Figures 3 and 16 and [0049], [0085], [0090], [0113], and [0124]).
Regarding claim 5, Chang et al. discloses the estimating unit estimates the lactate working threshold value on the basis of the information including at least one of a plantar pressure and a floor reaction force in accordance with a change in exercise intensity during walking movement or during running movement (see Figures 3 and 16 and [0049], [0055], [0062], [0085], [0090], [0113], and [0124]).
Regarding claim 6, Chang et al. discloses at least one of a mechanism for correcting a fluctuation in sensitivity of the sensor and an adjustment mechanism for a measuring range of a pressure (see [0055]-[0056]).
Regarding claim 7, Chang et al. discloses an output unit configured to feed back a result indicating an interrelationship between the lactate working threshold value and a current or previous exercise intensity to at least the person (see [0030], [0038]-[0040], [0110], and [0119]).

acquiring information on a gait of a person whose lactate working threshold value is to be estimated from a sensor installed on the person (see [0022], [0031]-[0032], [0055], and [0062]); and 
estimating the lactate working threshold value (“fatigue state related to lactate turn point”) of the person on the basis of the acquired information (see [0022]-[0024], [0085], [0113], and [0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791